Exhibit 10.42

SEVERANCE AND CONSULTING AGREEMENT

JOHN KISPERT

This Severance and Consulting Agreement (“Agreement”) is entered into between
KLA-Tencor Corporation (“Company”) and John Kispert (“Kispert” or “Participant”)
together (the “Parties”) on the latest date signed by the Parties below.

 

A. SEPARATION FROM EMPLOYMENT

1. The Parties have agreed that Kispert’s employment with the Company will end
effective January 1, 2009 (“Termination Date”). Kispert will work until his
Termination Date, unless otherwise advised by the Company, although nothing
herein affects Kispert’s status as an at-will employee between now and his
Termination Date.

2. Kispert will receive his final paycheck reflecting (i) all earned and unpaid
salary, (ii) unreimbursed business expenses required to be reimbursed to Kispert
in accordance with the Company’s business expense reimbursement policy, and
(iii) pay for accrued but unused vacation that the Company is legally obligated
to pay Kispert.

3. Kispert will also receive distributions due pursuant to the terms of the
“KLA-Tencor Executive Deferred Savings Plan as amended and restated effective
January 1, 2008” and Paragraph B(4) below.

4. Kispert’s coverage under the Company group health plans will end on
January 1, 2009. However, Kispert will have the opportunity to exercise his
option to continue this benefit under COBRA after that date. Kispert will be
provided a benefits packet from ADP containing information on his COBRA rights
and conversion to a direct pay plan. Kispert may call ADP directly at
1-866-998-8877, and ask for the COBRA unit if he has any questions about COBRA
conversion. Additionally, Kispert agrees to keep the Company informed of any
address changes in case the Company need to mail Kispert future W-2’s and/or
other correspondence.

 

B. SEVERANCE AGREEMENT

1. Because Kispert’s employment is being terminated by the Company other than
for Cause as defined in the KLA -Tencor Corporation Executive Severance Plan
(the “Plan”), incorporated herein, and provided he signs and does not revoke the
release, he is entitled to benefits and obligations under the Plan, as modified
herein, which include but are not limited to the following:

a. An amount equal to the Participant’s Severance Multiple multiplied by the
Participant’s Base Salary, payable in equal installments over the Severance
Period and in accordance with the Company’s normal payroll policies;

 

  i. Kispert’s case the Multiple is two (2), the Base Salary is $590,000 and the
Severance Period is two (2) years.



--------------------------------------------------------------------------------

b. The Participant’s Prorated Annual Incentive as defined in the Plan.

 

  i. In Kispert’s case this benefit amounts to $375,058.

c. Accelerated vesting with respect to the Participant’s then outstanding
unvested equity awards with the Participant to receive additional vesting credit
to be calculated based on the ratio of the number of months (with such number
rounded up to include any fractional months) from the date of grant of any such
awards to the Termination Date and the number of months (with such number
rounded up to include any fractional months) in the total original vesting
period of any such awards; notwithstanding the provisions in the applicable
award agreements for the restricted stock units to the contrary, this Agreement
serves as a modification (consistent with the transitional relief under IRS
Notice 2007-86) of those award agreements to require that the shares underlying
any of Kispert’s accelerated restricted stock units shall be paid at his
Termination Date, subject to Section 4 below.

 

  i. In Kispert’s case, the vesting as reflected in Exhibit A.

d. With respect to any of the Participant’s then outstanding options or stock
appreciation rights shall have an extended post-termination exercise period
equal to the earlier of (A) twelve (12) months from the date of termination, or
(B) the original term of such.

 

  i. In Kispert’s case, the option grants reflected in Exhibit B will have an
extended post termination exercise period equal to the earlier of (A) twelve
(12) months from the date of termination, or (B) the original term of such.

2. The Company will also provide the following additional benefits in exchange
for a release:

a. The Company will enter into a consulting agreement in Section C of this
Agreement, below, with Kispert (the consideration for the consulting agreement
is specified in Section C, below); and

b. Provided Kispert does not breach and successfully completes the two (2) year
term of the consulting agreement, the Company will waive the mitigation
provision of Section 4(g) of the Plan

3. Kispert hereby acknowledges and agrees that he will experience a termination
of Service Provider status under the terms of the 2004 Equity Incentive Plan on
the date of termination of employment as an Employee (as such term is defined
under the 2004 Equity Incentive Plan) with the Company.



--------------------------------------------------------------------------------

4. Kispert also hereby acknowledges and agrees that he will experience a
“separation from service” (within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended “Section 409A”) on the Termination Date. In the
event Kispert is a “specified employee” (within the meaning of Section 409A) as
of the date of termination, as determined in the sole discretion of the Company,
and if the following delay is required under Section 409A, the payments
contemplated in Sections 1(a), 1(b), and 1(c) hereof that would otherwise have
been due within the first six (6) months following Termination Date shall be
paid in a lump sum (or for shares, in a single payment) one (1) day following
the last day of the sixth (6th) complete calendar month following Kispert’s
separation from service, or upon Kispert’s death, if earlier, and any remaining
installments following such date shall be made in accordance with the original
payment schedule. Kispert further acknowledges and agrees that his service as a
consultant under the terms of the consulting agreement below shall not be taken
into account for any purposes under the 2004 Equity Incentive Plan.

5. As a condition of receiving benefits under the Plan and in consideration of
additional benefits, Kispert, on behalf of his heirs, spouse and assigns, hereby
releases the Company and its past and present officers, directors, employees,
attorneys, shareholders, insurers and legal successors, and all related entities
and subsidiaries and their past and present officers, directors, employees,
attorneys, shareholders, insurers and legal successors (collectively, the
“Released Parties”) from any and all claims, liabilities, demands, and causes of
action, whether known or unknown, which Kispert has, may have, or claims to have
against the Company including but not limited to any claims based upon or
arising out of Kispert’s employment or the termination of his employment with
the Company heretofore occurring, which include, but are not limited to, any
claims of wrongful termination, breach of contract, fraud, relating to the
actual or right to purchase shares of Company stock, infliction of emotional
distress, defamation, negligence, retaliation, or any claims of age, race, sex,
disability, sexual orientation, religious, national origin or other
discrimination or harassment under federal, state or local laws prohibiting such
discrimination. Kispert expressly agrees and consents to the termination of his
employment in exchange for the additional severance benefits outlined herein.
Accordingly, the release agreement will take effect upon his signature. The only
exceptions are any claims Kispert may have for unemployment, workers
compensation, or as provided under Section 10(d) of this Section, and any right
Kispert may have as a vested beneficiary under the Company pension plan.

Kispert agrees he has read section 1542 of the California Civil Code, which
states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his for her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.

Kispert hereby waives any right or benefit that he has under section 1542, or
any equivalent statute of another State, to the full extent that he may lawfully
waive such rights with respect to this release agreement, and Kispert
acknowledges that it is his intention to release all known or unknown claims
that he has or may have against the Parties released above.

6. Kispert understands and agrees that breach of his consulting agreement,
including breach of my fiduciary duty not to compete with the Company during the
term of the consulting agreement or terminating such consulting agreement prior
to the end of its two (2) year term shall constitute a material breach of this
Agreement. In such case, the Company will owe Kispert no further benefits under
this Agreement and the Plan.



--------------------------------------------------------------------------------

7. Kispert agrees that for a period of two (2) years from the commencement date
of this Agreement, Kispert shall not, at any time during the Severance Period,
directly or indirectly solicit any individuals to leave the Company’s employ for
any reason or interfere in any other manner with the employment relationships at
the time existing between the Company and its current or prospective employees.

8. Kispert understands that the terms of the Employee Proprietary Information
and Inventions Agreement that he signed when he joined the Company remains in
force. Notwithstanding those obligations, Kispert will maintain the
confidentiality of all Company’s confidential and proprietary information and
comply with the terms and conditions of my Employee Proprietary Information and
Inventions Agreement. On his last day of work, Kispert will return all Company
property and confidential and proprietary information to the Company.

9. Kispert acknowledges that he is waiving and releasing any rights he may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”) as amended by
the Older Workers’ Benefit Protection Act (“OWBPA”) and that this Agreement is
knowing and voluntary, and that his termination is not in conjunction with a
group termination within the meaning of ADEA or OWPA. Both the Company and
Kispert agree that this Agreement does not apply to any rights or claims that
may arise under ADEA after the Effective Date of this release.

10. Kispert acknowledges that the consideration given for this Agreement is in
addition to anything of value to which Kispert was already entitled. Kispert
further acknowledges that he has been advised by this writing that:

a. He should consult with an attorney prior to executing this Agreement;

b. He has up to twenty-one (21) days within which to consider this Agreement;

c. He has seven (7) days following the execution of this Agreement to revoke the
Agreement in writing to the Company; and

d. this Agreement shall not be effective until the revocation period has
expired; and nothing in this Agreement prevents or precludes Kispert from
challenging or seeking a determination in good faith of the validity of this
Agreement under the ADEA, nor does it impose any condition precedent, penalties
or costs for doing so, unless specifically authorized by federal law.

 

C. CONSULTING AGREEMENT

1. Effective as of the date first set forth below and for a period of two
(2) years or until January 1, 2011, Kispert shall perform mutually agreed upon
services for the Company, including but not limited to the following:

Assisting the new CFO with transitioning into his role;



--------------------------------------------------------------------------------

Assisting the Company transitioning out of his COO role;

Any other mutually agreed upon consulting services which may be of interest to
the Company

2. In consideration for Kispert entering into this consulting agreement and
contingent on Kispert executing and not revoking the release agreement, the
Company will provide the following additional benefits to which Kispert is not
otherwise entitled:

 

  a. Provided Kispert timely elects COBRA coverage, the Company will continue to
pay the cost of group employee benefit coverage continuation under COBRA for 18
months following his Termination Date to the same extent previously provided by
Company’s group plans for as long as permitted under COBRA, or until Kispert
becomes eligible for group insurance benefits from another employer, whichever
occurs first. Kispert understands that he has an obligation to inform the
Company if he receives group health coverage from another employer before
Kispert’s COBRA coverage ends pursuant to this agreement, and Kispert may not
increase the number of his designated dependents if any, during this time unless
Kispert does so at his own expense. Kispert also understands that the period of
such Company-paid COBRA coverage shall be considered part of his COBRA coverage
entitlement period, and may, for tax purposes, be considered income to him.

 

  b. The Company agrees to continue to pay the cost of continuation of term life
insurance policy consistent with the levels currently provided by the Company
for the shorter of (i) two (2) years (ii) the term of the consulting agreement
or (iii) until Kispert obtains employment. Kispert understands that he has an
obligation to inform the Company if he becomes an employee of another employer
before January 1, 2011.

 

  c. During the term of Kispert’s consulting agreement, and provided Kispert
uses the financial advising services of the AYCO company, KLA-Tencor will extend
a benefit in the form of a financial services provider (specifically, the AYCO
Company) with a value of up to $20,000 per calendar year (no tax gross up) for
the shorter of (i) two (2) years; or (ii) the term of the consulting agreement.
Kispert understands this is taxable income.

3. It is the express intention of the parties that Kispert is an independent
consultant and not an employee, agent, representative, joint venturer or partner
of the Company. Nothing in this Agreement shall be interpreted or construed as
creating or establishing the relationship of employer and employee between
Company and Kispert or any employee or agent of Kispert during the term of the
consulting agreement. Kispert is obligated to report as taxable income all
income received by him pursuant to this Agreement for his consulting services
and make all payments of his tax obligations with respect to such income.
Kispert further agrees to indemnify Company and hold Company harmless from any
and all claims made by any government agency or other entity on account of an
alleged failure by Kispert to satisfy his reporting or payment or other
tax-related obligations. Kispert is free to perform work as a consultant or
employee for any



--------------------------------------------------------------------------------

other entity and/or person provided that such engagement does not create a
conflict of interest with Kispert’s obligations to Company, or compromise any
confidential or proprietary information as used in Kispert’s Proprietary
Information and Invention Assignment Agreement. Further, Kispert must, at all
times comply with his confidentiality obligations to the Company.

4. It is the intent of the parties that Kispert’s services shall be limited
during the term of this Agreement such that he will have a “separation from
service,” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, as of the date he terminated employment with the Company and
commenced his services as a consultant.

Kispert agrees that during the term of this consulting agreement, Kispert owes a
fiduciary duty to the Company and as such will not perform services for or be
employed by Competing Enterprises (as defined below). It is intended and agreed
that during the term of Kispert’s services, he will knowingly perform no act
which may confer any competitive benefit or advantage upon any Competing
Enterprises. For purposes of this provision, Competing Enterprises are defined
as the following companies (and affiliates and subsidiaries thereof) or any
entities that may acquire or obtain a majority ownership stake in the following
companies: Applied Materials, Inc. ASML Holding N.V., Camtek Ltd., FEI Company ,
Hermes Microvision, Inc., Hitachi, Ltd., Lasertec Corporation, Nanometrics
Incorporated, Negevtech Ltd., NuFlare Technology, Inc., Orbotech Ltd., ReVera
Inc., Rudolph Technologies, Inc., Synopsys, Inc., Tokyo Electron Limited, and
Timbre Technologies, Inc.

 

D. MISCELLANEOUS

1. This Agreement shall be deemed to be a contract made under, and shall be
governed and construed in accordance with, the laws of the State of California.

2. The parties agree that any and all disputes or claims, including all
contract, tort, discrimination, common law or statutory disputes or claims
between Kispert and the Company and/or its agents, arising under or relating to
this Agreement shall be resolved by final and binding arbitration. The sole
exceptions are claims under applicable workers’ compensation law, unemployment
insurance claims, claims brought solely before governmental agencies, and other
provisions expressly prohibited by law as well as disputes or claims brought by
either the Company or me relating to or arising out of trade secrets or
proprietary information claims or disputes or non-solicitation claims or
disputes, for which either party may seek direct court intervention. For all
other arbitrable claims, Kispert and the Company agree that arbitration shall be
exclusive, final and binding remedy. Kispert, the Company and its agents hereby
waive any rights each may have to a jury trial in regard to the arbitrable
claims. Kispert and the Company further agree that the arbitrator shall have the
sole authority to determine arbitrability of any such arbitrable claims.
Arbitration shall be conducted by the American Arbitration Association in Santa
Clara, California (or other mutually agreed upon city) under the Employment
Arbitration Rules. As, in any arbitration, the burden of proof shall be
allocated as provided by applicable law. The Company agrees to pay the fees and
costs of the arbitrator and the prevailing party shall be awarded its attorneys
fees. The arbitrator shall have the same authority as a court to award equitable
relief, damages, costs, and fees (excluding the costs and fees for the
arbitrator) as provided by law for the particular claims asserted. This
arbitration clause shall be governed by and construed in all respects under the
terms of the Federal Arbitration Act. If Kispert has any questions regarding the
foregoing provision or any provision of this Agreement, he understands that he
is to contact the Company.



--------------------------------------------------------------------------------

3. This Agreement constitutes the entire agreement between the parties hereto
and supersedes all other agreements between Kispert and the Company, with the
exception of (A) the Employee Proprietary Information and Inventions Agreement,
and (B) the Plan (except for Section 5 therein). To the extent that any
provision in this Agreement conflicts with any provision set forth in any and
all equity plans or equity agreements governing Kispert equity awards, including
but not limited to, the equity awards made under the 2004 Equity Incentive Plan
and any predecessor plan(s) to the 2004 Equity Incentive Plan, the provisions of
this Agreement. Nothing herein shall extinguish or modify the Company’s
obligations to indemnify Kispert as an officer of the Company under Delaware law
or any contractual obligation by the Company. No modification, amendment or
waiver of any of the provisions of this Agreement shall be effective unless made
in writing specifically referring to this Agreement and duly signed by an
authorized officer or agent for each party hereto.

4. In the event that any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision so long
as the remaining provisions remain intelligible and continue to reflect the
original intent of the Parties.

5. Kispert understands that the terms of the Employee Proprietary Information
and Inventions Agreement he signed when he joined the Company remains in force.
Notwithstanding those obligations, Kispert agrees he will maintain the
confidentiality of all Company’s confidential and proprietary information and
comply with the terms and conditions of his Employee Proprietary Information and
Inventions Agreement. On Kispert’s last day of work, Kispert agrees to return
all Company property and confidential and proprietary information to the
Company.

6. Kispert understands and agrees that he will ask questions and escalate issues
regarding the performance of this Agreement to Brian Martin.

7. The parties understand and agree that this Agreement shall not be deemed or
construed at any time or for any purposes as an admission of liability or
wrongdoing by either Kispert or the Company. The parties also agree not to act
in any manner that might damage the other. The parties also agree to refrain
from any defamation, libel or slander or tortious interference with the
contracts and relationships of the other, unless Kispert’s contract or
relationship is in conflict with Kispert’s consulting agreement set forth in
Section C.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the day and year first written below.



--------------------------------------------------------------------------------

KISPERT UNDERSTANDS HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS
RELEASE AND THAT HE IS GIVING UP ANY LEGAL CLAIMS HE HAS AGAINST THE PARTIES
RELEASED ABOVE BY SIGNING BELOW. HE ACKNOWLEDGES THAT HE IS SIGNING THIS RELEASE
KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE ADDITIONAL BENEFITS
DESCRIBED ABOVE.

 

Dated: 8/28/08     /s/ JOHN KISPERT     John Kispert

 

Accepted and Agreed to: KLA-TENCOR CORPORATION By:   /s/ BRIAN MARTIN   Brian
Martin   General Counsel



--------------------------------------------------------------------------------

EXHIBIT A

The equity awards subject to Section B(1)(c) above and the vesting methodology
are as follows:

As of 1-1-09

 

Number

   Grant Date    Plan    Type    Granted     Vested    Unvested     Full Vest
Date    Pro-Ration
of Unvested
Shares    Pro-Rated
Shares at
1/1/09    Est. Value at
1/1/09

090148

   9/19/2006      EIP4    RSU    62,500     31,250    31,250     9/19/2010   
0.57    17,860    $ 658,148

100001

   8/8/2007      EIP4    RSU    62,500 *   0    62,500 *   8/8/2011    0.35   
21,903    $ 807,118

100007

   8/13/2007      EIP4    RSU    25,000     0    25,000     8/13/2011    0.35   
8,676    $ 319,695

A005409

   2/17/2006      EIP4    RSU    50,000     0    50,000     2/17/2011    0.57   
28,724    $ 1,058,479

A078440

   10/18/2004      EIP4    RSU    24,167     24,167    0             

B078440

   10/18/2004      EIP4    RSU    24,166     0    24,166     10/18/2009    0.84
   20,328    $ 749,088             248,333     55,417    192,916          
97,491    $ 3,592,528    Term Date:      1/1/2009                         
Stock Price**:    $ 36.85                      

 

* Represents the maximum number of shares that could have been earned under this
performance award as of the grant date.

 

** For illustrative purposes only. Solely for purposes of calculating the
hypothetical estimated value at 1/1/09 in the table above.



--------------------------------------------------------------------------------

Exhibit B

The stock options subject to Section B1(d) above are those options outstanding
as of January 1, 2009 pursuant to the terms of the following grants:

 

 



--------------------------------------------------------------------------------

Personnel Grant Status    KLA-Tencor Corporation   

As of 1/1/09

John Kispert

Stock Options

 

Number

  Grant Date   Plan   Type   Granted   Price   Exercised   Vested   Cancelled  
Unvested   Outstanding   Exercisable 005424   2/17/2006   EIP4   NQ   25,000   $
52.5300   0   14,166   0   10,834   25,000   14,166 009433   4/18/1995   1982  
NQ   12,000   $ 15.3100   12,000   12,000   0   0   0   0 009922   9/17/1996  
1982   NQ   6,000   $ 10.9400   6,000   6,000   0   0   0   0 010277   10/8/1996
  1982   NQ   5,000   $ 10.8100   5,000   5,000   0   0   0   0 014034  
8/31/1998   1982   NQ   6,000   $ 10.6300   6,000   6,000   0   0   0   0 014035
  8/31/1998   1982   NQ   5,000   $ 10.6300   5,000   5,000   0   0   0   0
014036   8/31/1998   1982   NQ   15,200   $ 10.6300   15,200   15,200   0   0  
0   0 014037   8/31/1998   1982   NQ   7,000   $ 10.6300   7,000   7,000   0   0
  0   0 016304   8/31/1998   1982   NQ   12,000   $ 10.6300   12,000   12,000  
0   0   0   0 021982   10/27/1999   1982   NQ   30,000   $ 33.7500   30,000  
30,000   0   0   0   0 025078   8/13/2000   1982   NQ   5,370   $ 44.6875  
5,370   5,370   0   0   0   0 046142   11/8/2002   1982   NQ   12,500   $
37.0500   6,875   12,500   0   0   5,625   5,625 050133   1/28/2003   1982   NQ
  25,000   $ 34.6700   13,750   25,000   0   0   11,250   11,250 053919  
7/30/2003   1982   NQ   12,500   $ 51.2290   0   12,500   0   0   12,500  
12,500 057476   10/27/2003   1982   NQ   30,000   $ 53.8600   0   30,000   0   0
  30,000   30,000 062062   1/27/2004   1982   NQ   15,000   $ 58.1000   0  
15,000   0   0   15,000   15,000 064938   4/26/2004   1982   NQ   18,750   $
45.1600   0   18,750   0   0   18,750   18,750 070840   8/2/2004   1982   NQ  
11,250   $ 40.6600   0   11,250   0   0   11,250   11,250 070857   9/21/2004  
1982   NQ   75,000   $ 41.7900   0   63,750   0   11,250   75,000   63,750
082427   9/26/2005   EIP4   NQ   75,000   $ 47.9500   0   48,750   0   26,250  
75,000   48,750 R027840   8/13/2000   1982   NQ   8,658   $ 66.8100   0   8,658
  0   0   8,658   8,658 R029211   11/10/2000   1982   NQ   1,000   $ 32.8800   0
  1,000   0   0   1,000   1,000 R038226   4/4/2001   1982   NQ   2,667   $
50.8200   0   2,667   0   0   2,667   2,667 R040759   10/2/2001   1982   NQ  
14,000   $ 45.2500   0   14,000   0   0   14,000   14,000